DISSENTING OPINION.
In my opinion the effect of §§ 7436 and 7439 Burns Ann. Ind. St. 1926 is to give all entrants in primary elections the rights and privileges of candidates in general elections, including the right to contest the nomination of opponents. While it is clear that candidates for federal offices in regular elections are not included in the election contest statute, I do not think it follows that a candidate for a primary nomination for a federal office cannot contest the result of the primary. We should look to the list of authorized entrants in a primary to determine who can contest a primary result and to the election contest statute to determine the procedure to be followed in any such contest. *Page 438